DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 08/04/2022.  
Claims 1, 2, 4, 6-9, 11-18, 21-25, 33, 34 and 37 are pending in the case.  
No further claims have been cancelled.
Claim 37 has been added
Claims 1, 33 and 34 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-9, 14, 22-24, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (JP 2017117008 A, published 06/29/2017) in view of Needham et al. (US 2018/0096528 A1, published 04/05/2018, hereinafter “Needham”), further in view of Brisebois (US 2015/0089359 A1, published 03/26/2015, hereinafter “Brisebois”) and further in view of Bennett et al. (US 2014/0002444 A1, published 01/02/2014, hereinafter “Bennet”).

NOTE: Examiner will be citing from US 2018/0321798 A1 (hereinafter, Kawamura).  Examiner considers US 2018/0321798 A1 to be an English translation of the cited foreign patent publication.

Independent Claims 1, 33 and 34:
	Kawamura discloses an apparatus comprising circuitry and non-transitory computer-readable storage medium storing instructions which when executed by the apparatus/computer, cause the apparatus/computer to carryout a method comprising (Kawamura: Fig. 1, ¶ [0031]-[0032].):
acquiring a plurality of objects which are to be mapped to respective locations in a virtual space (The system acquires icons which are going to be mapped to different locations within vertical space, Kawamura: Figs. 6-8, ¶ [0043].); 
mapping each object to a respective location in the virtual space according to a priority level associated with at least some of the objects and a prominence of each respective location in the virtual space, the prominence based on a distance of each location from a reference location in the virtual space (The icons are mapped to different locations within the virtual space wherein higher priority icons are mapped to locations that are closer to the user (reference location in the virtual space), Kawamura: Figs. 6-8, ¶ [0043].).
Kawamura does not appear to expressly teach an apparatus, medium and method comprising:
assigning each respective location in the virtual space a prominence value representing the prominence of an object at the location when the virtual space is viewed by a user, the prominence value being assigned according to a distance of each location from a reference location corresponding to a location of the user in the virtual space and at least one physiological characteristic of a user,
wherein the mapping is in a non-isotropic manner and according to the priority level of some of the objects and the prominence value assigned to each respective location,
wherein the physiological characteristic of the user relates to a range of motion of a neck of the user.
However, Needham teaches an apparatus, medium and method comprising:
assigning each respective location in the virtual space a prominence value representing the prominence of an object at the location when the virtual space is viewed by a user, the prominence value being assigned according to a distance of each location from a reference location corresponding to a location of the user in the virtual space and at least one physiological characteristic of a user (Candidate locations within the virtual space are scored (value) and ranked, Needham: ¶ [0040].  The candidate locations can be ranked based on the location’s proximity to the user (distance from a reference location corresponding to a location of the user) and based on the location’s visibility to the user and whether the location is at forearm-height while the user is standing (physiological characteristics of the user), Needham: ¶ [0011], [0046]-[0048].),
wherein the mapping is according to the prominence value assigned to each respective location (Needham: ¶ [0052] first sentence, [0055]-[0056]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Kawamura to comprise:
assigning each respective location in the virtual space a prominence value representing the prominence of an object at the location when the virtual space is viewed by a user, the prominence value being assigned according to a distance of each location from a reference location corresponding to a location of the user in the virtual space and at least one physiological characteristic of a user,
wherein the mapping is according to the prominence value assigned to each respective location, as taught by Needham.
One would have been motivated to make such a combination in order to select more optimal locations within the virtual space to place objects (Needham: ¶ [0040], [0052] first sentence, [0055]-[0056]).
Kawamura in view of Needham does not appear to expressly teach an apparatus, medium and method wherein: 
the mapping is according to the priority level of some of the objects and the prominence value assigned to each respective location; and
wherein the mapping is in a non-isotropic manner; and
wherein the physiological characteristic of the user relates to a range of motion of a neck of the user.
However, Brisebois teaches an apparatus, medium and method wherein the mapping is according to the priority level of some of the objects and the prominence value assigned to each respective location (icons are mapped to locations based on the priority level of each icon and the rank of each respective location (prominence value), Brisebois: ¶ [0062], [0072]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Kawamura in view of Needham wherein the mapping is according to the priority level of some of the objects and the prominence value assigned to each respective location, as taught by Brisebois.
One would have been motivated to make such combination in order to provide an effective means for determining the placement of several objects within the graphical user interface associated with ranked locations (Brisebois: ¶ [0062], [0072].).  
Kawamura in view of Needham and further in view of Brisebois does not appear to expressly teach an apparatus, medium and method wherein: 
wherein the mapping is in a non-isotropic manner; and
wherein the physiological characteristic of the user relates to a range of motion of a neck of the user.
However, Bennett teaches an apparatus, medium and method wherein the physiological characteristic of the user relates to a range of motion of a neck of the user (Prominent locations can be determined by comfort criteria for user physical characteristics, Bennett: ¶ [0129].  A physical characteristic that can affect the user’s comfort is the angles that the user has to bend his/her neck to view items (range of motion of a neck of the user), Bennett: ¶ [0091].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Kawamura in view of Needham and further in view of Brisebois wherein the physiological characteristic of the user relates to a range of motion of a neck of the user, as taught by Bennett.
One would have been motivated to make such a combination in order to improve the user’s experience by ensuring that the objects are displayed in comfortable viewing areas for the user (Bennett: ¶ [0091].).
In combination, Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett teaches an apparatus, medium and method wherein the mapping is in a non-isotropic manner (The candidate locations can be ranked based on the location’s proximity to the user (distance from a reference location corresponding to a location of the user) and based on the location’s visibility, Needham: ¶ [0011], [0046]-[0048].  Objects are mapped to locations based on the priority level of each object and the rank of each respective location, Brisebois: ¶ [0062], [0072].  Virtual objects can be positioned in a virtual space (mapping) based on the positions being within a comfort range of the user’s eye and neck (visibility), Bennett: ¶ [0091], [0129].  Accordingly, virtual objects would be positioned only within the comfort range of the user and not equally dispersed in all directions (non-isotropic).).

Claim 2:
The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein the plurality of objects which are to be mapped to respective locations in the virtual space are media objects including at least one of television channels, streaming services, games, films, photos or videos, applications which are launchable, or menu options which are selectable by the user (The plurality of object can at least be menu options which are selectable by the user, Kawamura: Figs. 8 and 9, abstract, ¶ [0063], [0072]).

Claim 4:	
	The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method further comprising displaying the virtual space on a virtual reality headset or an augmented reality headset or wherein the respective location in the virtual space is a respective location on a two- dimensional surface within the virtual space (Kawamura: Figs. 1 and 6-9, abstract, ¶ [0022]-[0023]).

Claim 6:
	The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein the priority level associated with at least some of the objects is set in accordance with at least one of a user preference or an external preference acquired with the plurality of objects (The priority of an icon can be based on the frequency in with the user has previous selected the icon (user preference), Kawamura: ¶ [0075]; Brisebois: ¶ [0059].).

Claim 7:
	The rejection of claim 4 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein the priority level is assigned to the plurality of objects such that a subset of the plurality of objects are mapped to respective locations in a specific area of the virtual space (Kawamura: Figs. 6 and 7, ¶ [0058]-[0059]).
 
Claim 8:
	The rejection of claim 4 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein prominence levels are assigned such that the prominence value distribution around the reference location is non-isotropic (The candidate locations can be ranked based on the location’s proximity to the user (distance from a reference location corresponding to a location of the user) and based on the location’s visibility, Needham: ¶ [0011], [0046]-[0048].  The areas that objects can be positioned are limited to areas within a comfort range associated with the user, Bennett: ¶ [0091], [0129].  Accordingly, prominence levels would be limited to the areas within the comfort range of the user and not equally dispersed in all directions (non-isotropic).).

Claim 9:
The rejection of claim 4 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein assigning a prominence value according to a distance of each location from a reference location is based on a linear mapping between the distance of each location from the reference location and the prominence value assigned to each location in the virtual space (Kawamura: Figs. 6-8, ¶ [0043]; Needham: ¶ [0011], [0046]-[0048].).

Claim 14:
The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein an object of the plurality of objects mapped to a respective location in the virtual space is selectable as an object of interest (The user can select an object, Kawamura: Figs. 8 and 9, abstract, ¶ [0063], [0072].  Examiner considers an object selected by the user to be an object of interest.).

Claim 22:
The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein the method of assigning each respective location in the virtual space a prominence value further comprises assigning the prominence value in accordance with a distance of each location from an object of high priority which has been mapped to a respective location in the virtual space (The prominence of a location is based on the distance of the location to a user (object) that is mapped to a central location of the virtual space, Kawamura: Fig. 7, ¶ [0007], [0043], [0058]-[0059]; Needham: Fig. 5, ¶ [0046].).

Claim 23:
The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein mapping each object to the respective location in the virtual space according to the priority level associated with at least some of the objects and the prominence value assigned to each location in the virtual space comprises mapping the object with the highest priority level to the respective location with the highest prominence value (Kawamura: ¶ [0043]; Needham: ¶ [0052] first sentence; Brisebois: ¶ [0062], [0072].).

Claim 24:
The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein the mapping of each object to the respective location in the virtual space according to the priority level associated with at least some of the objects and the prominence value assigned to each location in the virtual space is updated after a predetermined time or in accordance with a user preference (Brisebois: ¶ [0057].).

Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne (US 2020/0409454 A1, effectively filed on 05/29/2017, hereinafter “Kuhne”).

Claim 11:
	The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein the reference location is a central location associated with the user’s head and wherein an object at a location behind the user is the object with the lowest prominence value (The reference location corresponds to the location of the user’s head, Kawamura: Fig. 7, abstract, ¶ [0058]-[0059].  Locations behind the user are weighted less than locations in front of the user, accordingly an object positioned behind the user would correspond to a location with the lowest prominence value, Needham: ¶ [0047]; Kawamura: Fig. 7.).
	Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett does not appear to expressly teach a method wherein the location associated with the user’s head corresponds to a location in front of the user.
	However, Kuhne teaches a method wherein the location associated with the user’s head corresponds to a location in front of the user (The head position of the user corresponds to the position of the virtual reality glasses the user is wearing, Kuhn: ¶ [0008].  As can be seen in Fig. 2, the virtual reality glasses are located in front of the user, Kuhne, ¶ [0026].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett wherein the location associated with the user’s head corresponds to a location in front of the user, as taught by Kuhne.
	One would have been motivated to make such a combination in order to provide an easy and effective means for determining the position of the user’s head.

Claim 21:
	The rejection of claim 11 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein when the object is selected as an object of interest, the object is modified in order to provide further information regarding the object to the user (Kawamura: Fig. 8, ¶ [0066]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Soto et al. (US 10,168,789 B1, filed on 05/31/2017, hereinafter “Soto”).

Claim 12:
	The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett further teaches a method wherein the physiological characteristic of the user includes characteristics related to the visibility of the user (Needham: ¶ [0047].).
	Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett does not appear to expressly teach a method wherein the visibility of the user corresponds to neck flexibility of the user or peripheral vision range of the user.
	However, Soto teaches a method wherein the visibility of the user corresponds to neck flexibility of the user or peripheral vision range of the user (The field of view (visibility) of the user includes an angular portion (range) that corresponds to the user’s peripheral vision, Soto: column 6 lines 19-33.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett wherein the visibility of the user corresponds to neck flexibility of the user or peripheral vision range of the user, as taught by Soto.
	One would have been motivated to make such a combination in order to provide a more effective means for considering the user’s visibility (Soto: column 6 lines 19-33.)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Koker et al. (US 2018/0299952 A1, filed on 04/17/2017, hereinafter “Koker”).

Claim 13:
	The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett does not appear to expressly teach a method further comprising performing an initial calibration in order to determine the physiological characteristic of the user.
	However, Koker teaches a method comprising performing an initial calibration in order to determine the physiological characteristic of the user (The field of view of the user (physiological characteristic) is determined based on calculations made by the eye tracker sensor (calibration), Koker: ¶ [0281], [0288].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett to comprise  performing an initial calibration in order to determine the physiological characteristic of the user, as taught by Koker.
	One would have been motivated to make such a combination in order to provide an effective means for determining the user’s field of view (Koker: ¶ [0281], [0288].).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett, further in view of Kuhne and further in view of Higuchi et al. (US 2010/00582113 A1, published 03/04/2010, hereinafter “Higuchi”).

Claim 15:
	The rejection of claim 11 is incorporated.  Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne does not appear to expressly teach a method wherein when an object is selected as the object of interest, the method further comprises setting the respective location of that object in the virtual space as the reference location.
	However, Higuchi teaches a method wherein when an object is selected as the object of interest, the method further comprises setting the respective location of that object in the virtual space as the reference location (When an object is selected (object of interest), the object is moved to the center location (reference location), Higuchi: Figs. 2-4, ¶ [0063]-[0065]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne wherein when an object is selected as the object of interest, the method further comprises setting the respective location of that object in the virtual space as the reference location, as taught by Higuchi.
	One would have been motivated to make such a combination in order to provide an effective means for prioritizing the object selected by the user (Higuchi: Figs. 2-4, ¶ [0063]-[0065]).

Claim 16:
The rejection of claim 11 is incorporated.  Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne does not appear to expressly teach a method wherein when the object is selected as the object of interest, the method further comprises re-mapping at least one of the plurality of objects such that the object of interest is located at the reference location.
	However, Higuchi teaches a method wherein when the object is selected as the object of interest, the method further comprises re-mapping at least one of the plurality of objects such that the object of interest is located at the reference location (When an object is selected (object of interest), the object is moved to the center location (reference location), Higuchi: Figs. 2-4, ¶ [0063]-[0065]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne wherein when the object is selected as the object of interest, the method further comprises re-mapping at least one of the plurality of objects such that the object of interest is located at the reference location, as taught by Higuchi.
	One would have been motivated to make such a combination in order to provide an effective means for prioritizing the object selected by the user (Higuchi: Figs. 2-4, ¶ [0063]-[0065]).

Claim 17:
The rejection of claim 11 is incorporated.  Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne does not appear to expressly teach a method wherein when the object is selected as the object of interest, the method further comprises generating a second virtual space, wherein a second plurality of objects are mapped to respective locations in the second virtual space and the object of interest is mapped to a reference location in the second virtual space.
	However, Higuchi teaches a method wherein when the object is selected as the object of interest, the method further comprises generating a second virtual space, wherein a second plurality of objects are mapped to respective locations in the second virtual space and the object of interest is mapped to a reference location in the second virtual space (When an object is selected (object of interest), the object is moved to the center location (reference location) and the other objects are rearranged as well, Higuchi: Figs. 2-4, ¶ [0063]-[0065].  Examiner considers the virtual space displayed before the user selection to be the first virtual space and the virtual space displayed after the user selection to be the second virtual space.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne wherein when the object is selected as the object of interest, the method further comprises generating a second virtual space, wherein a second plurality of objects are mapped to respective locations in the second virtual space and the object of interest is mapped to a reference location in the second virtual space., as taught by Higuchi.
	One would have been motivated to make such a combination in order to provide an effective means for prioritizing the object selected by the user (Higuchi: Figs. 2-4, ¶ [0063]-[0065]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett, further in view of Kuhne and further in view of Day et al. (US 2019/0235729 A1, filed on 03/14/2018m, hereinafter “Day”).

Claim 18:
	The rejection of claim 11 is incorporated.  Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne further teaches a method further comprising monitoring the gaze of the user through eye tracking and identifying an object as the object of interest  based on the gaze of the user (Kawamura: ¶ [0021], [0041], [0063]-[0065].).
	Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne does not appear to expressly teach a method wherein the object of interest is identified when the gaze of the user remains on the object for a time greater than a predetermined time.
	However, Day teaches a method wherein the object of interest is identified when the gaze of the user remains on the object for a time greater than a predetermined time (Day: ¶ [0199].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Kuhne wherein the object of interest is identified when the gaze of the user remains on the object for a time greater than a predetermined time, as taught by Day.
	One would have been motivated to make such a combination in order provide a more effective means for determining a selected icon (Day: ¶ [0199].).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Husemann et al. (US 2009/0315916 A1, published 12/24/2009, hereinafter “Husemann”).

Claim 25:
	The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett does not appear to expressly teach a method wherein the plurality of objects which are to be mapped to respective locations in the virtual space are floor numbers or shopping categories in a virtual department store and wherein the user can navigate through the virtual department store by selecting an object of interest.
	However, Husemann teaches a method wherein the plurality of objects which are to be mapped to respective locations in the virtual space are floor numbers or shopping categories in a virtual department store and wherein the user can navigate through the virtual department store by selecting an object of interest (The objects/shops can be associated with categories and can be laid out in a complex structure such as a “virtual mall”, Husemann: ¶ [0032]-[0033].  Examiner considers a virtual mall to be equivalent to virtual department store.  Users can navigate through the virtual mall by enter the objects/shops, Husemann: ¶ [0025], [0033].  Relevant objects are displayed closer to the user, Husemann: ¶ [0034].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett wherein the plurality of objects which are to be mapped to respective locations in the virtual space are floor numbers or shopping categories in a virtual department store and wherein the user can navigate through the virtual department store by selecting an object of interest, as taught by Husemann.
	One would have been motivated to make such a combination in order to provide more effective interaction within the virtual space (Husemann: ¶ [0025], [0032]-[0034].).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Needham, further in view of Brisebois, further in view of Bennett and further in view of Ishikawa et al. (EP 3188132 A1, published 07/05/2017, hereinafter “Ishikawa”).

Claim 37:
	The rejection of claim 1 is incorporated.  Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett teaches a method wherein at least one object of the plurality of objects is within a range corresponding to the physiological characteristic of the user and is nearer to the reference position than other objects that are positioned further away (The objects are mapped to different locations within the virtual space wherein higher priority icons are mapped to locations that are closer to the user, accordingly, at least one high priority object is displayed nearer to the user (reference position) than other objects, Kawamura: Figs. 6-8, ¶ [0043].  Items of high priority can be positioned within a range of a physiological characteristic of the user, Needham: ¶ [0011], [0040], [0046]-[0048], Bennett: ¶ [0091], [0129].).
	Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett does not appear to expressly teach a method wherein the object can be animated to attract attention.
	However, Ishikawa teaches a method wherein the object can be animated to attract attention (The object placed within the virtual space can be an animated object, Ishikawa: ¶ [0017], [0099], [0105]-[0106].  Examiner considers any animated object to be an object that attracts attention.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kawamura in view of Needham, further in view of Brisebois and further in view of Bennett wherein the object can be animated to attract attention, as taught by Ishikawa.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a greater variety of objects that can be included into the virtual space (Ishikawa: ¶ [0017], [0099], [0105]-[0106].).

Response to Arguments
Applicant’s amendment to claims 8 and 15-18 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejections of claims 8 and 15-18 are respectfully withdrawn.

Applicant’s amendment to claims 11 and 14 have been fully considered and are persuasive.  The 35 U.S.C. § 112(d) rejections of claims 15-18 and 21 are respectfully withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175